Citation Nr: 1739247	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-29 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for residuals of frostbite of the left hand.

2.  Entitlement to an initial disability rating in excess of 20 percent for residuals of frostbite of the right hand.

3.  Entitlement to a compensable evaluation for bilateral Adie's Syndrome.

4.  Entitlement to an evaluation in excess of 10 percent for internal derangement of the right knee, status post anterior cruciate ligament repair.

5.  Entitlement to a total disability evaluation based on individual unemployability.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' Services


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from March 1983 to July 1983 and on active duty from November 1983 to August 1986.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2012 and November 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In a January 2013 rating decision, the RO increased the rating frostbite residuals for each hand to 20 percent, effective April 11, 1995.  However, as the increase did not constitute a full grant of the benefits sought, the Veteran's claim for an increased disability rating remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

These matters were previously before the Board in June 2015 at which time they were remanded for additional development.  Regarding the issues of entitlement to initial evaluations in excess of 20 percent for residuals of frostbite to the left and right hands and entitlement to a compensable evaluation for bilateral Adie's Syndrome, the Board finds there has been substantial compliance with its remand instructions and no further action is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).  The issues of entitlement to an initial evaluation in excess of 30 percent for migraine headaches and the issue of entitlement to an effective date earlier than October 14, 2011 for the grant of service connection for migraine headaches were addressed in a Statement of the Case issued in September 2016.  The Veteran did not perfect an appeal of these issues and thus they are not before the Board.

The issues of entitlement to an evaluation in excess of 10 percent for internal derangement of the right knee, status post anterior cruciate ligament repair and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran and his representative if further action is required on his part.

FINDINGS OF FACT

1.  The Veteran failed, without good cause to report for a VA examination scheduled in September 2016 to assess the severity of his service-connected residuals of frostbite of his hands.

2.  The Veteran's bilateral Adie's Syndrome is manifested by symptoms of light sensitivity that are contemplated by the schedular rating criteria.

3.  The Veteran's bilateral Adie's Syndrome is not manifested by an exceptional or an unusual disability picture with related factors that renders application of regular rating schedular standards impractical.

4.  The Veteran is adequately compensated for symptoms of bilateral Adie's syndrome in the 30 percent disability evaluation assigned for headaches, secondary to bilateral Adie's Syndrome.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent for residuals of frostbite of the left hand have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 3.655, 4.104, Diagnostic Code 7122 (2016).

2.  The criteria for an initial rating in excess of 20 percent for residuals of frostbite of the right hand have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 3.655, 4.104, Diagnostic Code 7122 (2016).

3.  The criteria for a compensable evaluation for bilateral Adie's Syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.75, 4.79, Diagnostic Codes 6000-6009, 6036 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The duty to assist has been met.  All identified VA and private medical evidence has been associated with the claims file.  The Veteran has been afforded appropriate VA examinations.  The examiners who conducted the most recent examinations had access to and reviewed the claims file and also examined the Veteran.  Testing was conducted which allows the claim to be accurately rated.

II. Increased Initial Evaluation, Residuals of Frostbite of Hands

Pursuant to 38 C.F.R. § 3.655(a), when entitlement to a benefit cannot be established without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination or reexamination, action shall be taken in accordance with 38 C.F.R. § 3.655(b) or (c) as appropriate.
38 C.F.R. § 3.655(b) applies to original or reopened claims or claims for increase, and 38 C.F.R. § 3.655(c) applies to running awards, when the issue is continuing entitlement.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, and death of an immediate family member.
38 C.F.R. § 3.655(a).  38 C.F.R. § 3.655(b) provides that when a claimant fails to report for an examination scheduled in conjunction with a claim for increase or a reopened claim for a benefit which was previously disallowed, the claim shall be denied.

Here, the Veteran appealed the rating decision issued in November 2012 which assigned an initial noncompensable evaluation for the Veteran's service-connected residuals of frostbite of the hands.  The Veteran appealed this decision and, in January 2013, a Decision Review Officer (DRO) granted an initial 20 percent evaluation for each hand.  The Veteran has continued his appeal of these evaluations.

In its June 2015 remand, the Board instructed the RO to schedule the Veteran for a VA examination to assess the severity of his residuals of frostbite of the hands.  The examination was scheduled in October 2016.  The Veteran failed to report for the examination, and to date, has neither offered good cause for his failure to appear nor submitted a request to reschedule the examination.  A review of the electronic file indicates the Veteran was properly notified of the examination and there is no evidence that any notifications or communications sent by U.S. mail have been returned to VA as undeliverable.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992) (regarding the presumption of regularity that public officers have properly discharged their official duties in absence of clear evidence to the contrary).  Additionally, the Supplemental Statement of the Case issued in November 2016 informed the Veteran that his claims were being denied because he did not report for his scheduled VA examination.  Therefore, pursuant to VA regulations, the Veteran's claims for initial evaluations in excess of 20 percent for residuals of frostbite of each hand, must denied.  38 C.F.R. § 3.655(b).

Increased Evaluation Bilateral Adie's Syndrome

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can be practically determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by diagnostic codes.  
38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA compensation as well as the whole recorded history of the Veteran's disability. 
38 C.F.R. §§ 4.1, 4.2 (2016); see generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria for that rating.  38 C.F.R. § 4.7 (2016).  Otherwise, the lower rating is assigned.  Id.  In reviewing the evidence, the Board has considered whether separate ratings for different periods of time are warranted based on the facts, which is a practice of assigning ratings that is referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with
38 C.F.R. § 4.25.  However, pyramiding, or evaluating the same manifestation of a disability under different diagnostic codes, is to be avoided.  See 38 C.F.R. § 4.14 (2016).  Thus, separate ratings under different diagnostic codes are only permitted if, for example, those separate ratings are assigned based on manifestations of the Veteran's disability that are separate and apart from manifestations for which the Veteran has already been rated.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.
38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran filed an informal claim for an increased evaluation for right eye, Adie's Syndrome on May 9, 2011.

The November 2012 rating decision added service connection for Adie's Syndrome of the left eye to the already service-connected Adie's Syndrome, right eye and continued the noncompensable evaluation previously assigned for this condition.  The Veteran is seeking a compensable evaluation for his service-connected bilateral Adie's Syndrome.

The Veteran's condition is evaluated pursuant to 38 C.F.R. § 4.79, Diagnostic Code 6009 (unhealed eye injury), which directs that residuals be evaluated on the basis of either incapacitating episodes or visual impairment, whichever results in a higher evaluation.  The General Rating Formula for Diagnostic Codes 6000 through 6009 provides for a 10 percent disability rating for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent disability rating is awarded for disability with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is assigned for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Finally, a maximum schedular rating of 60 percent is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  For VA purposes, an incapacitating episode is defined as "a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider."  Id. at Note 1.

The Veteran underwent a VA eye examination in October 2012.  The Veteran reported that he experienced light sensitivity and had some difficulty focusing.  He stated that he wears sunglasses both indoors and outdoors.  The Veteran reported experiencing headaches around his eyes, especially when exposed to bright lights.  He reported that he wears glasses for distance, computer and reading.  The examiner noted that the Veteran had not had any incapacitating episodes during the past twelve months.  The Veteran's corrected vision in each eye was 20/40 for both distance and near vision.  Therefore, a noncompensable evaluation was assigned for this condition.

In September 2013, the Veteran underwent a VA examination for headaches.  He reported experiencing headaches and sensitivity to light.  The examiner determined that it was at least as likely as not that the Veteran's headaches were due to his service-connected Adie's Syndrome.  The RO granted service connection for headaches, secondary to service-connected Adie's Syndrome and assigned a 30 percent disability evaluation for this condition effective October 14, 2011 - the date his claim for entitlement to service connection for headaches was received.

In September 2013, the Veteran submitted a report from his family physician which stated that the Veteran continued to have "migraine headaches, blurred vision, irregular wavy vision and is highly sensitive to light."  The physician also noted that the Veteran wears glasses.

The Board remanded this issue in June 2015 for extraschedular condition and referral, pursuant to 38 C.F.R. § 3.321, to consider the Veteran's symptoms of chronic and frequent light sensitivity, dizziness and nausea which are not adequately reflected by the schedular rating criteria.

In November 2016, the Director of Compensation and Pension Services at the RO issued an administrative determination regarding the Veteran's eligibility for extraschedular evaluation for his bilateral Adie's Syndrome.  The Director determined that an extraschedular rating for bilateral Adie's Syndrome was not warranted.  The Director determined that the evidentiary record failed to demonstrate that the Veteran's bilateral Adie's Syndrome was manifested by an unusual or exceptional disability picture; noting that the Veteran had been service connected for headaches on as secondary basis.  The Director further noted that symptoms of glare sensitivity and photophobia may be rated under a separate analogous code under 38 C.F.R. § 4.79; Diagnostic Code, 6036.  Therefore, the Director concluded there is no basis for finding an exceptional or unusual disability that renders the regular rating criteria inadequate for evaluating the Veteran's bilateral Adie's Syndrome.

The rating criteria for Status post corneal transplant, Diagnostic Code 6036 directs that symptoms be evaluated based on impairment of visual acuity with a minimum 10 percent evaluation provided for pain, photophobia and glare sensitivity.

After careful review of the evidence of record, the Board finds that a compensable evaluation for bilateral Adie's Syndrome is not warranted.  The Veteran's 30 percent disability evaluation for headaches secondary to Adie's Syndrome adequately compensates him for his symptoms of headaches and light sensitivity and is effective October 14, 2011.  To assign the Veteran a separate evaluation for light sensitivity and glare sensitivity would constitute impermissible pyramiding as the Veteran is being compensated for these symptoms in his 30 percent evaluation for headaches, secondary to Adie's Syndrome.  See 38 C.F.R. § 4.14; see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

The Board has also considered whether the Veteran is entitled to a compensable evaluation for bilateral Adie's Syndrome for the period on appeal from May 9, 2011 to October 14, 2011 - the date service connection was granted for headaches, secondary to Adie's Syndrome and the date from which the 30 percent disability evaluation was assigned.  The Board finds that a compensable evaluation is not warranted for this five month time period because the Veteran's symptoms did not meet the criteria for a 10 percent evaluation during this time.  Accordingly, the Veteran is not entitled to a compensable evaluation for bilateral Adie's Syndrome.


ORDER

Entitlement to an initial disability rating in excess of 20 percent for residuals of frostbite of the left hand is not warranted.  The appeal is denied. 

Entitlement to an initial disability rating in excess of 20 percent for residuals of frostbite of the right hand is not warranted.  The appeal is denied.

Entitlement to a compensable evaluation for bilateral Adie's Syndrome is not warranted.  The appeal is denied.


REMAND

While the Board regrets the additional delay, it finds that a remand is necessary to adequately rate the Veteran's internal derangement of the right knee, status post anterior cruciate ligament repair, and to adjudicate the issue of a TDIU.

The Veteran seeks an evaluation in excess of 10 percent for his internal derangement of the right knee, status post anterior cruciate ligament repair.

The Veteran was last afforded a VA knee examination in October 2012.  At that time, there was no indication of instability in the knee.  The Veteran submitted a report from his private physician dated September 2013, which stated that the Veteran experienced subluxation and instability of his right knee, noting that the instability of the right knee has caused the Veteran to fall.  The physician further stated that the Veteran should be walking with the assistance of a cane, but that he has trouble holding one.

This report suggests the Veteran's internal derangement of the right knee has worsened since his last VA examination.  VA's duty to assist includes providing a new VA examination where the evidence suggests that the condition has materially worsened since the last VA examination of record.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Additionally, the Board notes that a remand is also necessary because the October 2012 VA examination is inadequate because it does not include complete findings as to the Veteran's functional impairment due to pain on active and passive motion, and during weight-bearing and nonweight-bearing.  38 C.F.R. § 4.59 (2014); Correia v. McDonald, 28 Vet. App. 158, 168-69 (2016).

Therefore, an additional VA examination is needed for compliance with the VA's duty to assist.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

With regard to the issue of entitlement to a TDIU, in its June 2015 remand, the Board inferred a claim of TDIU as the Veteran has alleged on several occasions that his service-connected disabilities interfere with his ability to be employed.  A review of the electronic file reveals this issue has not been addressed by the RO.  Therefore, the Board finds it necessary to remand the issue of entitlement to a TDIU for initial development and consideration, to include sending appropriate notice to the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran an application for TDIU (VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability)) and an appropriate VCAA notification letter.  Conduct any development needed to adjudicate the issue of entitlement to a TDIU.

2.  Obtain any VA medical treatment records dating from June 2016 forward and associate them with the claims file.

3.  Provide the Veteran an opportunity to submit any outstanding private treatment records relating to his right knee disability.  Provide the Veteran with the appropriate authorization for release form(s).

For any outstanding private treatment records identified and authorized by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the claims file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran of such and provide him with an opportunity to submit those records directly.

4.  Schedule the Veteran for a VA examination for the purpose of ascertaining the current nature and severity of his service-connected internal derangement of the right knee, status post anterior cruciate ligament repair disability, to include any functional effects.  The Veteran's electronic file should be made available to and be reviewed by the examiner, and he or she must indicate whether such review was accomplished.

The examiner should determine the range of motion of the Veteran's right and left knees, in degrees.  Range of motion testing must include both passive and active motion, as well as in weight-bearing and nonweight-bearing conditions.  It should be indicated whether and at what point during the Veteran's range of motion the Veteran experiences any limitation of motion that is specifically attributable to pain.  Further, the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use, weakened movement, excess fatigability, or incoordination should be indicated, as well as the severity of subluxation and instability.

All findings, conclusions, and the rationale for all opinions expressed should be provided in a report.  Please note that an examiner's report that (s)he cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.

The appellant and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


